Brooke, J.
The action is certiorari to review mandamus. In the year 1903, the Sault Ste. Marie Hospital was incorporated under the provisions of Act No. 171 of the Public Acts of 1903 (2 Comp. Laws 1915, § 9054 et seq.). The purpose or purposes of the institution are set out in the articles of the institution as follows:
“* * * To construct, maintain, and conduct a public and charitable hospital in the city of Sault Ste. Marie, Chippewa county, Michigan, for the treatment *686of persons suffering from infectious or other diseases”; etc.
Hospital buildings were obtained and from that time to the present a public and charitable hospital has been conducted.
In the year 1917 the board of supervisors of Chippewa county caused to be submitted to the electors of that county a proposition which, if approved, would authorize the board of supervisors to appropriate a sum not to exceed $5,000 per annum for five years “for the purpose of assisting to construct a< public and charitable hospital to be erected and maintained within said county of Chippewa.” A substantial majority of the electors of said county approved of said proposition and thereafter, and in the year 1917, a resolution was passed by said board authorizing and instructing the treasurer of the county to pay to the Sault Ste. Marie Hospital, upon proper warrant, the sum of $5,000.
The legality of the appropriation having been questioned, the treasurer refused to comply with the mandate of the board, whereupon application was made to the circuit court for the county of Chippewa for a writ of mandamus, requiring him to pay to the hospital the sum of' $5,000 as directed in said resolution. After due consideration of the petition for mandamus, the answer thereto, and testimony taken in open court from which it appeared that the hospital received as patients persons suffering from contagious diseases as well as those suffering from other diseases, and that by an amendment to the by-laws the chairman of the board of supervisors of Chippewa county, four members of said board, the mayor of the city of Sault Ste. Marie, and two commissioners of said city were made ex-officio members of the hospital as well as members of the board of trustees or board of directors, the court concluded that the appropriation *687was a legal one and directed the issuance of the writ of mandamus as prayed. Defendant now reviews such determination in this court.
The governing constitutional provision will be found in section 11, Art. 8, Constitution of 1909, which reads as follows:
“Sec. 11. Any county in this State, either separately or in conjunction with other counties, may appropriate money for the construction and maintenance or assistance of public and charitable hospitals, sanatoria or other institutions for the treatment of persons suffering from contagious or infectious diseases. Each county may also maintain an infirmary for the care and support of its indigent poor and unfortunate, and all county poor houses shall hereafter be designated and maintained as county infirmaries.”
Following the adoption of that Constitution, the legislature passed an act (Act No. 139, Pub. Acts 1909, 3 Comp. Laws 1915, § 10854 et seq.), entitled:
“An act relative to the maintenance and construction of hospitals and sanatoria within the counties of this State and to provide a tax to raise moneys therefor.”
The relative portion of the first section follows
“The several boards of county supervisors of this State may raise by a tax to be levied on the property of said county, subject to taxation for county purposes, a sum of money to be used for constructing or maintaining or assisting to construct or maintain any hospital or sanatorium within said county.” * * *
There is no question that the power given to the supervisors by the act is plenary and a sufficient warrant for the action of the board of supervisors, provided the act itself is within the constitutional grant. This is denied by counsel for the defendant and it is asserted that the question here under consideration is decisively controlled by our decision in the case of Detroit Museum of Art v. Engel, 187 Mich. 432. We *688there had under consideration the inhibition created by article 10, section 12, which provides:
“The credit of the State shall not be granted to, nor in aid of any person, association or corporation, public or private.”
Also, that contained in article 8, section 25, which provides:
“No city or village shall have power * * * to loan its credit, nor to assess, levy or collect any tax or assessment for other than a public purpose.”
In the case at bar, we have for construction a specific grant of authority instead of a general limitation upon the right of the State or its constituent municipalities to grant credit or levy assessments for other than a public purpose.
In the grant of power found in section 11 of article 8, it is apparent that the Constitutional Convention recognized the essential public and charitable character of hospitals and the necessity for their maintenance in order to preserve the social and economic life of the State. However, we think it is plain from the language of the constitutional provision itself, as well as from an examination of the debates of the Constitutional Convention (2 Proc. & Deb., Const. Conven.', page 883 et seq.), that the grant of power to make appropriations is limited to those institutions only where persons suffering from contagious or infectious diseases are treated. The act, therefore, must be held to be broader than the grant of power in the provision itself and invalid so far as it purports to authorize counties to make appropriations for hospitals generally where contagious and infectious diseases are not treated. We are of the opinion that the case of Detroit Museum of Art v. Engel, supra, is not controlling; The words “public and charitable institutions” were not intended to refer exclusively to *689those institutions owned wholly by the municipality. Publicly owned institutions are not aided by the municipalities; they are supported by them.
Inasmuch as it affirmatively appears from the record that the Sault Ste. Marie Hospital receives patients suffering from contagious diseases, we are of the opinion that it comes within the purview of the constitutional provision in question and that that provision may fairly be said to be self-executing and to warrant the appropriation under consideration, even though the legislative enactment fails.
The grant of power is to the county. The county, through its board of supervisors, by adopting the resolution, and the people, in voting for the appropriation, have enacted the legislation necessary for the completion of the appropriation under the grant.
Upon review of the whole question, we are of the opinion that the conclusion of the learned trial judge should be affirmed and that the writ of mandamus should issue.
Moore, C. J., and Steere, Fellows, Stone, Clark, and Sharpe, JJ., concurred with Brooke, J.